Citation Nr: 1455326	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connnected chronic sinusitis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Daughter, L.L.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1943 to December 1945, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea is shown to be aggravated by his service-connected chronic sinusitis.  



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the non-service-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). 

Additionally, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability above the established baseline severity of disability existing before aggravation.  Id.

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  The pre-aggravation baseline level of disability must be established with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  38 C.F.R. § § 3.310(b).

The Veteran was granted service connection for chronic sinusitis shortly after service separation, with an effective date of December 1945.  At that time, the disability was rated as noncompensable, that is, a 0 percent disability rating was assigned because the condition was considered to have minimal impact on the Veteran's daily functioning.

In October 2006, the Veteran underwent a sleep study and his private physician diagnosed obstructive sleep apnea, based on symptoms of persistent daytime hypersomnolence.  A notation in the August 2010 VA examination described the onset of these conditions as occurring in 1995.  

In October 2008, the Veteran filed a claim for increased disability compensation for his service-connected chronic sinusitis, arguing that his symptoms had increased in frequency and severity beginning in 2005 and had a more debilitating impact on his daily functioning.  The claim was subsequently granted, with a 10 percent disability rating assigned effective in October 2008.  

The Veteran was prescribed and issued a continuous airway pressure (CPAP) machine to wear each night to treat his obstructive sleep apnea in June 2010.  A statement from his private physician also in June 2010 stated that the Veteran's chronic sinusitis contributes to and aggravates his obstructive sleep apnea.  This assertion and description of aggravation has been echoed by multiple private and VA physicians on many occasions since.

Based on the foregoing, the Board finds that all elements of service connection for o obstructive sleep apnea, as secondary to service-connected chronic sinusitis, have been met.  38 C.F.R. § 3.310.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for obstructive sleep apnea is granted on a secondary basis.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this determination, the Board notes that in cases of aggravation of a non-service-connected disability by a service-connected disability, a claimant shall be compensated for the degree of disability in excess of the degree of disability existing prior to aggravation.  See 38 C.F.R. § 3.310(b).  In the present case, the Board will consider the severity of the Veteran's obstructive sleep apnea at the time of onset described by VA examination, namely 1995, when the Veteran's persistent daytime hypersomnolence which gave rise to his eventual diagnosis began.  After the Veteran's service-connected chronic sinusitis increased in severity, by his statements in 2005 giving rise to his October 2006 claim, his obstructive sleep apnea is shown to have worsened to require the use of a CPAP machine prescribed by VA in 2010.  (Diagnostic Code 6847 assigns a 30 percent disability rating for persistent daytime hypersomnolence as compared to a 50 percent rating when use of a CPAP machine is required.  See 38 C.F.R. § 4.100).  



ORDER

Entitlement to service connection for obstructive sleep apnea secondary to service-connected chronic sinusitis is granted.


REMAND

This decision awards secondary service connection for obstructive sleep apnea.  In addition, the Veteran is service-connected for prostatitis, right knee disability, bilateral hearing loss, and sinusitis, which were most recently given a combined disability rating of 60 percent.  He seeks an award of TDIU; the minimum combined rating for an award of TDIU on a schedular basis is 70 percent.  The addition of another disability likely changes the overall combined rating, although the RO is responsible for assigning the appropriate rating for this disability.

The record shows that there are multiple opinions from private physicians detailing reasons the Veteran is considered unemployable based solely on his service-connected disabilities.  On remand, the RO will again have the opportunity to consider the Veteran's claim for TDIU.  In addressing this claim, the Board urges consideration of the opinions of both the private doctors and the Veteran's treating physicians at VA, as well as any and all VA examination opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After effectuating the grant of service connection for obstructive sleep apnea and assigning a disability rating, the RO/AMC should re-evaulate the Veteran's claim of entitlement to TDIU in light of all evidence of record, to specifically include the statements of private physicians and VA treating physicians.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


